EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 07/19/2022.
	Claims 1 and 21 have been amended.  Claim 11 has been canceled.  Accordingly, claims 1-10 and 12-21 are pending in this application.
	Applicant's cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been overcome.  

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 21: page 14, line 13, “wherein a depth of the second oil supply groove decreases” has been changed to -- wherein a depth of the second oil supply groove portion decreases-- for clarity and consistency terminology in the claim language.      

There is a minor informality in claim 21; therefore, the Examiner has entered an identical Examiner’s Amendment to move this case forward.  Claim 21 has been entered to correct a typographical error.	

Allowable Subject Matter
2.	Applicants’ amendments filed on 07/19/2022 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Therefore, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims 1-10 and 12-21 are allowed over the prior art of record.
3.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 1: the dependent claim 11 has been canceled in that the subject matter of this claim has already been incorporated into the independent claim 1 in the amendment filed on 07/19/2022 therefore, claims 1 and its dependent are allowed.
	- Regarding claim 18: the subject matter of this claim 17 has already been incorporated into the independent claim 18 in the amendment filed on 07/19/2022 therefore, claims 18 and its dependent are allowed.
	- Regarding claim 21: As pointed out by the applicants’ amendment (see amendment to the Claims section, page 13-14) and the applicants’ argument (see Remarks section, pages 16-17), the prior art fails to disclose or render obvious the claimed combination including the limitation directed wherein a circumferential length of the second oil supply groove portion is greater than a circumferential length of the first oil supply groove portion, wherein a depth of the second oil supply groove portion decreases as a distance in the circumferential direction from the second oil supply hole increases, and wherein the second oil supply groove portion extends up to both axial sides of the eccentric portion and is open toward the plurality of bearing plates.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746